Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.

Applicant’s election without traverse of claims 1-15 in the reply filed on 07/16/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially " in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 8 recites the limitation "the second blade" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term “generally " in claim 9 is a relative term which renders the claim indefinite.  The term “generally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US20130295673A1) in view of Graziano (US20180236457A1).

Regarding claim 1, Taghizadeh disclose a tissue mincer (abstract), comprising: 
a canister (fig.6: (208)) including at least one end surface and at least one lateral surface extending from the at least one end surface (paragraphs 0039-0040),
 the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.6: the chamber of the element (208)), 
the canister defining an opening (fig.6: the opening of the element (208)); 
and a tissue cutter comprising a shaft (fig.6: (232)) and a blade assembly (fig.6: (244)), 
the shaft including a proximal portion (fig.6: the top portion of the element (232)) and a distal portion (fig.6: the bottom portion of the element (232)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.6),

the blade assembly including; 
a first disk (fig.6: (248)) defining a plurality of holes, the first disk positioned adjacent to the distal portion of the shaft (fig.6: (232)); 

wherein the at least one blade (fig.6: (244)) is configured to rotate when the proximal portion of the shaft rotates; and 
a blade retainer (see fig.6B below) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade (fig.6: (244)), the blade retainer configured to be coupled to the first disk (fig.6: (248)).

    PNG
    media_image1.png
    489
    180
    media_image1.png
    Greyscale






















	Taghizadeh does not disclose a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates.

Graziano teaches a tissue mincer (abstract and paragraph 0001), comprising: 
a canister (fig.2: (11)) including at least one end surface and at least one lateral surface extending from the at least one end surface, the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.2: the chamber of the element (11)) (paragraph 0055-0059), 
the canister defining an opening (fig.2: the opening of the element (11)); 
a lid (fig.2: (15)) configured to be attached to the canister and sized to be disposed over the opening; and 
a tissue cutter comprising a shaft (fig.2: (14a)) and a blade assembly (fig.2: (14b)), 
the shaft (fig.2: (14a)) including a proximal portion (fig.2: the top portion of the element (14a)) and a distal portion (fig.2: the bottom portion of the element (14a)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.3), 
the blade assembly including; 
a disk (figs.2 and 3: (13)) defining a plurality of holes (fig.2: (13a)), the disk positioned adjacent to the distal portion of the shaft (figs.2 and 3: the bottom portion of the element (14a)); 


the at least one blade (figs.2-3: (14b)) including at least one cutting edge and an lateral periphery (paragraphs 0060-0064), 
wherein the at least one blade is configured to rotate relative to the disk when the proximal portion of the shaft rotates (paragraphs 0055 and 0068); and 
a blade retainer (figs.2-3: seat (11’)) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade, the blade retainer configured to be coupled to the disk (paragraphs 0065).

Both of the prior arts of Taghizadeh and Graziano are related to a tissue mincer;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Taghizadeh to have a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates as taught by Graziano, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Taghizadeh disclose wherein the canister (fig.6: (208)) is oriented vertically, and wherein the at least one end surface is a bottom surface.  

Regarding claim 3, Taghizadeh disclose wherein the shaft (fig.6: (232)) and the canister (fig.6: (208)) are configured such that, during operation, the shaft and the at least one lateral surface of the canister are substantially perpendicular to gravity.  

Regarding claim 5, Graziano teaches wherein the at least one blade includes a metal (paragraph 0069).  

Regarding claim 6, Graziano teaches wherein the at least one blade (fig.2: (14b)) includes a single blade.  

Regarding claim 7, Taghizadeh disclose wherein the end surface includes one or more friction features that are configured to suppress movement of a tissue disposed in the chamber (paragraph 0032).  

Regarding claim 8, Taghizadeh disclose further comprising a second disk (fig.6: (240)) positioned between the first blade (fig.6: (244)) and the second blade (fig.6: (236)), the second disk (fig.6: (240)) defining a plurality of holes.  

Regarding claim 9, Taghizadeh disclose wherein the at least one blade (fig.6: (244)) includes at least one first cutting edge generally facing a first rotational direction and at least one second cutting edge generally facing a second rotational direction that opposes the first rotational direction.  

Regarding claim 10, Graziano teaches wherein the first disk and the blade retainer are configured to remain stationary when the proximal portion of the shaft rotates (paragraphs 0055 and 0068).  


Regarding claim 12, Taghizadeh disclose a system, comprising:
a tissue mincer (abstract), including:
a canister (fig.6: (208)) including at least one end surface and at least one lateral surface extending from the at least one end surface (paragraphs 0039-0040),
 the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.6: the chamber of the element (208)), 
the canister defining an opening (fig.6: the opening of the element (208)); 
and a tissue cutter comprising a shaft (fig.6: (232)) and a blade assembly (fig.6: (244)), 
the shaft including a proximal portion (fig.6: the top portion of the element (232)) and a distal portion (fig.6: the bottom portion of the element (232)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.6),
the blade assembly including; 
a first disk (fig.6: (248)) defining a plurality of holes, the first disk positioned adjacent to the distal portion of the shaft (fig.6: (232)); 

wherein the at least one blade (fig.6: (244)) is configured to rotate when the proximal portion of the shaft rotates; and 
a blade retainer (see fig.6B below) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade (fig.6: (244)), the blade retainer configured to be coupled to the first disk (fig.6: (248)); and
a motor operably coupled to the proximal portion of the shaft, the motor configured to controllably at least one of: controllably rotate the proximal portion of the shaft relative to the canister at a selected speed; or controllably move the shaft up and/or down relative to the canister to at least one of move the shaft up and/or down relative to the canister at a selected speed or apply a selected pressure with the blade assembly to a tissue that is disposed in the chamber (paragraph 0039: automatically machine-actuated).

    PNG
    media_image1.png
    489
    180
    media_image1.png
    Greyscale









Graziano teaches a tissue mincer (abstract and paragraph 0001), comprising: 
a canister (fig.2: (11)) including at least one end surface and at least one lateral surface extending from the at least one end surface, the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.2: the chamber of the element (11)) (paragraph 0055-0059), 
the canister defining an opening (fig.2: the opening of the element (11)); 
a lid (fig.2: (15)) configured to be attached to the canister and sized to be disposed over the opening; and 
a tissue cutter comprising a shaft (fig.2: (14a)) and a blade assembly (fig.2: (14b)), 
the shaft (fig.2: (14a)) including a proximal portion (fig.2: the top portion of the element (14a)) and a distal portion (fig.2: the bottom portion of the element (14a)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.3), 
the blade assembly including; 
a disk (figs.2 and 3: (13)) defining a plurality of holes (fig.2: (13a)), the disk positioned adjacent to the distal portion of the shaft (figs.2 and 3: the bottom portion of the element (14a)); 
at least one blade (figs.2-3: (14b)) connected to the distal portion of the shaft, 


wherein the at least one blade is configured to rotate relative to the disk when the proximal portion of the shaft rotates (paragraphs 0055 and 0068); and 
a blade retainer (figs.2-3: seat (11’)) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade, the blade retainer configured to be coupled to the disk (paragraphs 0065);
a motor operably coupled to the proximal portion of the shaft, the motor configured to controllably at least one of: controllably rotate the proximal portion of the shaft relative to the canister at a selected speed; or controllably move the shaft up and/or down relative to the canister to at least one of move the shaft up and/or down relative to the canister at a selected speed or apply a selected pressure with the blade assembly to a tissue that is disposed in the chamber (paragraphs 0205, 0208) (paragraphs 0122-0123; claim 32: suitable motor means apt to control its rotation in said inner chamber).
Both of the prior arts of Taghizadeh and Graziano are related to a tissue mincer;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Taghizadeh to have a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates as taught by Graziano, since it has been held that combining prior art elements according to known methods to yield 

Regarding claim 13, Graziano teaches a controller configured to control an operation of at least the motor (paragraphs 0122-0123; claim 32: suitable motor means apt to control its rotation in said inner chamber).

Regarding claim 14, Graziano teaches the controller includes or is communicably coupled to an input device that allows a user to select a rotation speed of the shaft (paragraphs 0122-0123; claim 32: suitable motor means apt to control its rotation in said inner chamber).

Regarding claim 15, Graziano teaches the controller includes or is communicably coupled to an input device that allows a user to select a speed that the shaft moves up and/or down relative to the canister or select a pressure that the blade assembly applies to the tissue disposed in the chamber (paragraphs 0122-0123; claim 32: suitable motor means apt to control its rotation in said inner chamber).





Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US20130295673A1) in view of Roggero (US5731199A).

Regarding claim 1, Taghizadeh disclose a tissue mincer (abstract), comprising: 
a canister (fig.6: (208)) including at least one end surface and at least one lateral surface extending from the at least one end surface (paragraphs 0039-0040),
 the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.6: the chamber of the element (208)), 
the canister defining an opening (fig.6: the opening of the element (208)); 
and a tissue cutter comprising a shaft (fig.6: (232)) and a blade assembly (fig.6: (244)), 
the shaft including a proximal portion (fig.6: the top portion of the element (232)) and a distal portion (fig.6: the bottom portion of the element (232)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.6),

the blade assembly including; 
a first disk (fig.6: (248)) defining a plurality of holes, the first disk positioned adjacent to the distal portion of the shaft (fig.6: (232)); 
at least one blade (fig.6: (244)) spaced from the distal portion of the shaft by the first disk (fig.6:(248)), the at least one blade including at least one cutting edge and an lateral periphery, 

a blade retainer (see fig.6B below) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade (fig.6: (244)), the blade retainer configured to be coupled to the first disk (fig.6: (248)).

    PNG
    media_image1.png
    489
    180
    media_image1.png
    Greyscale





















	Taghizadeh does not disclose a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates.

Roggero teaches a tissue mincer (abstract and col.1 lines 1-7), comprising: 
a canister (figs.1 and 2: (2)) including at least one end surface and at least one lateral surface extending from the at least one end surface, the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.2: the chamber of the element (2)) (col.1 line 40-57), 
the canister defining an opening (fig.2: the opening of the element (2)); 
a lid (figs. 1 and 2: (24)) configured to be attached to the canister and sized to be disposed over the opening; and 
a tissue cutter comprising a shaft (figs.1 and 2: (18)) and a blade assembly (figs.1 and 2: (20)), 
the shaft (fig.2: (18)) including a proximal portion (fig.2: the top portion of the element (18)) and a distal portion (fig.2: the bottom portion of the element (18)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (figs.1 and 2), 
the blade assembly including; 
a disk (figs.1 and 2: (6)) defining a plurality of holes (fig.2: (32)), the disk positioned adjacent to the distal portion of the shaft (figs.2 and 3: the bottom portion of the element (18)); 
at least one blade (figs.1 and 2: (20)) connected to the distal portion of the shaft, 


a blade retainer (figs.1 and 2: seat (10)) including a base portion and at least one outer wall extending from the base portion, the at least one outer wall configured to enclose at least a portion of the lateral periphery of the at least one blade (figs.1 and 2: (20)), the blade retainer configured to be coupled to the disk (figs.1 and 2: (6)).

Both of the prior arts of Taghizadeh and Roggero are related to a tissue mincer;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Taghizadeh to have a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates as taught by Roggero, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Roggero teaches wherein the at least one blade includes a polymer (col.2 lines 41-43).  

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US20130295673A1) in view of Dale (US4212430A).

Regarding claim 1, Taghizadeh disclose a tissue mincer (abstract), comprising: 
a canister (fig.6: (208)) including at least one end surface and at least one lateral surface extending from the at least one end surface (paragraphs 0039-0040),
 the at least one end surface and the at least one lateral surface defining at least a portion of a chamber (fig.6: the chamber of the element (208)), 
the canister defining an opening (fig.6: the opening of the element (208)); 
and a tissue cutter comprising a shaft (fig.6: (232)) and a blade assembly (fig.6: (244)), 
the shaft including a proximal portion (fig.6: the top portion of the element (232)) and a distal portion (fig.6: the bottom portion of the element (232)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when the tissue mincer is fully assembled (fig.6),

the blade assembly including; 
a first disk (fig.6: (248)) defining a plurality of holes, the first disk positioned adjacent to the distal portion of the shaft (fig.6: (232)); 
at least one blade (fig.6: (244)) spaced from the distal portion of the shaft by the first disk (fig.6:(248)), the at least one blade including at least one cutting edge and an lateral periphery, 
wherein the at least one blade (fig.6: (244)) is configured to rotate when the proximal portion of the shaft rotates; and 


    PNG
    media_image1.png
    489
    180
    media_image1.png
    Greyscale


















	Taghizadeh does not disclose a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates.

Dale teaches a medical device, comprising: 
a canister (figs.1-3: (40)) including at least one end surface and at least one lateral surface extending from the at least one end surface, the at least one end surface 
the canister defining an opening (figs.1-3: the opening of the element (40)); 
a lid (figs.1-3: (8)) configured to be attached to the canister and sized to be disposed over the opening; and 
a cutter comprising a shaft (figs.1 and 2: (26)) and a blade assembly (figs.1 and 2: (36)), 
the shaft (figs.1 and 2: (26)) including a proximal portion (figs.1 and 2: the top portion of the element (26)) and a distal portion (figs.1 and 2: the bottom portion of the element (26)) longitudinally spaced from the proximal portion, the proximal portion configured to rotate and the distal portion extending into the chamber when device is fully assembled (fig.2), 
the blade assembly including; 
a disk (fig.2: (42)) defining a plurality of holes, the disk positioned adjacent to the distal portion of the shaft (figs.2 and 3: the bottom portion of the element (26)); 
at least one blade (figs.1 and 2: (36)) connected to the distal portion of the shaft, 

the at least one blade (figs.1-2 and 4: (36)) including at least one cutting edge and an lateral periphery, wherein the at least one blade is configured to rotate relative to the disk (fig.2: (42)) when the proximal portion of the shaft rotates; and 

Both of the prior arts of Taghizadeh and Dale are related to a medical device;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Taghizadeh to have a lid and the at least one blade is configured to rotate relative to the first disk when the proximal portion of the shaft rotates as taught by Dale, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Dale teaches a spring (figs.1 and 2: (32)) at or near the distal portion of the shaft, the spring configured to apply a pressure between the shaft (figs.1 and 2: (26)) and the blade assembly (figs.1 and 2: (36) and claim 5).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725